UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7659



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GILBERTO NAPOLES-CARDENAS, a/k/a Gilberto
Napoles, a/k/a Gilberto N. Cardenas, a/k/a
Gilberto Cardenas-Napoles, a/k/a Gilberto
Estrada, a/k/a Martin C. Estrada,

                                            Defendant - Appellant.



Appeal from the United States District      Court for the Middle
District of North Carolina, at Durham.       James A. Beaty, Jr.,
District Judge. (CR-00-131, CA-01-528-1)


Submitted:   February 20, 2003         Decided:     February 26, 2003


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Donald Cowan, Jr., SMITH MOORE, L.L.P., Greensboro, North
Carolina, for Appellant. Arnold L. Husser, OFFICE OF THE UNITED
STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gilbert Napoles-Cardenas seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

We have independently reviewed the record and conclude for the

reasons stated by the district court that Napoles-Cardenas has not

made a substantial showing of the denial of a constitutional right.

See United States v. Napoles-Cardenas, Nos. CR-00-131; CA-01-528-1

(M.D.N.C. Oct. 18, 2002).    Accordingly, we deny a certificate of

appealability and dismiss the appeal.     See 28 U.S.C. § 2253(c)

(2000).    We also deny Napoles-Cardenas’ motion for appointment of

counsel.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2